Exhibit 10.69

MOBILE SATELLITE VENTURES LP

2001 UNIT INCENTIVE PLAN (AS AMENDED)

PHANTOM UNIT AGREEMENT

Mobile Satellite Ventures LP, a Delaware limited partnership (the
“Partnership”), hereby grants Phantom Units with respect to Units (the “Units”)
as those Units are described in the Amended and Restated Limited Partnership
Agreement of Mobile Satellite Ventures LP (the “LP Agreement”) to the
Participant named below. The terms and conditions of this grant of Phantom Units
are set forth in this Phantom Unit Agreement (the “Agreement”), and in the
Mobile Satellite Ventures LP 2001 Unit Incentive Plan (the “Plan”).

 

Grant Date

  January 27, 2006      Number of Phantom Units:   50,000  

Participant’s Name

  Scott MacLeod      Participant’s SSN   ###-##-####  

 

Vesting Schedule    Except in case of an Accelerated Vesting Event, as provided
below, the Phantom Units shall vest according to the following Vesting Schedule:
       

Anniversary of Grant Date

   % Vested    

Anniversary of Grant Date

   % Vested      First Anniversary    0     Fourth Anniversary    80 %    Second
Anniversary    40 %   Fifth Anniversary    100 %    Third Anniversary    60 %  
   Accelerated
Vesting Events   

•     If, after the first anniversary of the Grant Date and before the second
anniversary of the Grant Date, Units (or shares in any (i) successor to the
Partnership or (ii) other entity owning a majority of the Partnership’s
outstanding Units) are listed on an established national or regional stock
exchange, are admitted for quotation on The NASDAQ Stock Market, or are publicly
traded in an established securities market, 50% of the Phantom Units that would
otherwise vest on the second anniversary of the grant date (20% of the total
Phantom Units) shall immediately vest, and the remainder shall vest in
accordance with the Vesting Schedule, above, subject to the Accelerated Vesting
Events below.

 

•     If the Partnership terminates the Participant’s Service involuntarily
without Cause, all unvested Phantom Units shall vest on the date the
Participant’s Service terminates.

 

•     If a Change of Control occurs, vesting of the Phantom Units shall be
accelerated to the same extent as vesting of options held by the Participant is
accelerated pursuant to the Executive Change of Control Agreement between the
Participant and the Partnership.

            



       



        

Time of Payment    Payment of Phantom Units, in the form described herein, will
be made as soon as practicable after the Phantom Units vest, but in no event
later than March 15 of the year following the year in which the Phantom Units
vest.    

My signature at the end of this Agreement indicates that I understand and agree
to the terms and conditions set forth in this Agreement and the Plan. Initials:
         Date:                     

This document is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

MOBILE SATELLITE VENTURES LP

2001 UNIT INCENTIVE PLAN (AS AMENDED)

PHANTOM UNIT AGREEMENT

This Agreement evidences a grant of Phantom Units under the Mobile Satellite
Ventures LP 2001 Unit Incentive Plan (the “Plan”). The name of the recipient,
the number of Phantom Units, the vesting schedule, and the time of payment are
set forth in the cover page, which is part of this Agreement. The words “you,”
“your,” and similar terms refer to the Participant to whom the Phantom Units are
granted.

The Phantom Units are subject to the following terms and conditions:

 

Vesting

  The Phantom Units shall vest according to the Vesting Schedule set forth in
the cover page, provided that your Service continues until the applicable
vesting date.   No Phantom Units will vest after your Service has terminated for
any reason.

Termination of Service

  The Partnership reserves the right to determine in its sole discretion when
Service terminates for all purposes under the Plan. Resignation, expiration of a
fixed term of office or appointment, death, Disability, Cause or delivery by the
Partnership or Affiliate of notice of termination of Service are some examples
of Termination of Service.   If your Service terminates for any reason, other
than a termination by the Partnership without Cause, any unvested Phantom Units
shall be immediately forfeited. If the Partnership terminates your Service
involuntarily without Cause, the accelerated vesting rule set forth in the cover
page shall apply.   For purposes of this Grant, termination of Service due to
Disability or death shall not be treated as termination by the Partnership
without Cause.



--------------------------------------------------------------------------------

Mobile Satellite Ventures LP

2001 Unit Incentive Plan

Phantom Unit Agreement

 

Cause

  For purposes of this Agreement, and notwithstanding any definition of “Cause”
in the Plan, Cause shall mean:   (i) gross negligence or willful misconduct in
connection with the performance of duties;   (ii) conviction of a criminal
offense (other than minor traffic offenses);   (iii) material breach of any term
of any employment, consulting or other services, confidentiality, intellectual
property or non-solicitation or non-competition agreements, if any, between you
and the Partnership or an Affiliate;   (iv) refusal to cooperate in any lawful
internal investigation approved by the Board or a committee thereof; or   (v)
knowingly taking any action that, in the opinion of the Board or a committee
thereof, harms the Partnership, an Affiliate, or the reputation of the
Partnership or an Affiliate.   The determination of whether a termination of
Service was for Cause shall be made by the Partnership in its sole discretion.

Leaves of Absence

  For purposes of this Grant, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Partnership in
writing, if the terms of the leave provide for continued Service crediting, or
when continued Service crediting is required by applicable law. However, your
Service will be treated as terminating 90 days after you went on such a leave,
unless your right to return to active Service is specifically guaranteed by
applicable law or by a written contract.   Your Service terminates in any event
when any approved leave ends unless you immediately return to active work.

Death

  If your Service terminates because of your death, then any amounts payable
with respect to Phantom Units that vested before your death (but that were not
already paid to you) shall be paid in accordance with this Agreement to your
estate, and any unvested Phantom Units shall be forfeited.

Change of Control

  Unless otherwise specified in the cover page, there is no acceleration of
vesting upon a Change of Control.

 

- 2 -



--------------------------------------------------------------------------------

Mobile Satellite Ventures LP

2001 Unit Incentive Plan

Phantom Unit Agreement

 

Conversion Upon
Triggering Event  

Upon a Triggering Event or similar transaction in which a corporation succeeds
to the Partnership’s business or acquires more than a majority of the
Partnership’s outstanding units, to the extent permitted under applicable laws
(and with respect to Phantom Units that are not vested and paid before such
Triggering Event or similar event), references in this Agreement to the
Partnership shall be understood to refer to the resulting corporation and
references in this Agreement to Units shall be understood to refer to shares of
the resulting corporation’s common stock. For example, your Phantom Units shall
be exchanged for or converted into phantom shares of the resulting corporation’s
common stock such that (i) the Fair Market Value of your Phantom Units
immediately before the Triggering Event (or similar event) will equal the Fair
Market Value of your phantom shares immediately after the Triggering Event,
(ii) each phantom share shall have a value equal to the Fair Market Value of one
share of the resulting corporation’s common stock, and (iii) payments that
otherwise could have been made in the form of Units may be made in shares of the
resulting corporation’s common stock.

 

If the Partnership, with advice from its counsel, determines that any exchange
or conversion described above would violate applicable laws, then each unvested
Phantom Unit shall be canceled.

Form and Amount of
Payment  

Payment shall be made in Units (or shares in any successor to the Partnership)
unless Units (or shares in any successor to the Partnership) are not (i) listed
on an established national or regional stock exchange, (ii) admitted for
quotation on The NASDAQ Stock Market, or (iii) publicly traded in an established
securities market. If no such public market exists, payment shall be made in
cash unless you and the Partnership agree to payment in Units.

 

The amount of the payment shall be as follows:

 

•     If paid in Units, one Unit for each Vested Phantom Unit, or

 

•     If paid in cash, an amount equal to the Fair Market Value of the
underlying Units on the date the Phantom Units vest.

 

- 3 -



--------------------------------------------------------------------------------

Mobile Satellite Ventures LP

2001 Unit Incentive Plan

Phantom Unit Agreement

 

Restrictions on Delivery  

If, at the time payment would otherwise be made, (i) there is a public market
for the Units and the Partnership, with advice from its counsel, determines that
delivery of any Units would be prohibited under applicable laws, or (ii) there
is no public market for Units and the Partnership, with advice from its counsel,
determines that both the delivery of Units and the payment of Phantom Units in
cash would be prohibited under applicable laws, then payment will be made only
to the extent permitted under the applicable laws (if at all, as determined by
the Partnership, with advice from its counsel) and payment of all remaining
amounts will be delayed, notwithstanding the Time of Payment specified in the
cover page, until the earliest practicable date on which payment may be made
without violating applicable laws (as determined by the Partnership, with advice
from its counsel).

 

The Partnership shall not be liable for the consequences of any delay caused by
the inability to obtain regulatory authority that it deems necessary for payment
to be made.

Withholding Taxes  

The Partnership ordinarily must withhold income and employment taxes when it
pays cash or delivers Units.

 

•     If the Phantom Units are settled in cash, the Partnership will withhold an
amount sufficient to satisfy all withholding obligations.

 

•     If the Phantom Units are settled in Units, the Partnership may either
(i) require you to remit to the Partnership cash and/or Units in an amount
sufficient to satisfy all withholding obligations, or (ii) upon your request and
with approval from the Board or the Committee, reduce the number of Units
deliverable to you by a number sufficient to cover all withholding obligations.

 

You remain responsible at all times for paying any federal, state, and local
income and employment taxes with respect to this Grant. The Partnership and
Affiliates are not responsible for any liability or penalty that you incur by
failing to make timely payments of tax.

Nontransferability   During your lifetime, you may not transfer or assign any
Phantom Units granted under this Agreement. For instance, you may not sell
unvested Phantom Units or use them as security for a loan. You may, however,
transfer the right to receive payment for any vested but unpaid Phantom Units in
your will; the right to receive such payment may also be transferred upon your
death by the laws of descent and distribution.

 

- 4 -



--------------------------------------------------------------------------------

Mobile Satellite Ventures LP

2001 Unit Incentive Plan

Phantom Unit Agreement

 

Market Stand-off
Agreement   In connection with any underwritten public offering by the
Partnership of its equity securities pursuant to an effective registration
statement filed under the Securities Act, including the Partnership’s initial
public offering, you agree not to sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of, or otherwise dispose
or transfer for value or agree to engage in any of the foregoing transactions
with respect to any Units without the prior written consent of the Partnership
or its underwriters, for such period of time after the effective date of such
registration statement as may be requested by the Partnership or the
underwriters (not to exceed 180 days in length). Investment
Representation   If any transfer of Units under the Plan is not registered under
the Securities Act, but an exemption is available which requires an investment
or other representation, you shall represent and agree at the time of vesting
that the Units being acquired upon vesting are being acquired for investment,
and not with a view to the sale or distribution thereof, and shall make such
other representations as are deemed necessary or appropriate by the Partnership
and its counsel. The Partnership’s
Right of First Refusal  

In the event that you propose to sell, pledge or otherwise transfer to a third
party any Units acquired under this Agreement, or any interest in such Units,
the Partnership shall have the “Right of First Refusal” with respect to all (and
not less than all) of such Units. If you desire to transfer Units acquired under
this Agreement, you must give a written “Transfer Notice” to the Partnership
describing fully the proposed transfer, including the number of Units proposed
to be transferred, the proposed transfer price and the name and address of the
proposed transferee.

 

The Transfer Notice shall be signed both by you and by the proposed new
transferee and must constitute a binding commitment of both parties to the
transfer of the Units. The Partnership shall have the right to purchase all (and
not less than all) of the Units on the terms of the proposal described in the
Transfer Notice (subject, however, to any change in such terms permitted in the
next paragraph) by delivery of a notice of exercise of the Right of First
Refusal within thirty (30) days after the date when the Transfer Notice was
received by the Partnership.

 

If the Partnership fails to exercise its Right of First Refusal within thirty
(30) days after the date when it received the Transfer Notice, you may, not
later than ninety (90) days following receipt of the Transfer Notice by the
Partnership, conclude a transfer of the Units subject to the Transfer Notice on
the terms and conditions described in the Transfer Notice. Any proposed transfer
on terms and conditions different from those described in the Transfer Notice,
as well as any subsequent proposed transfer by you, shall again be subject to
the Right of First Refusal and shall require compliance with the procedure
described in the

 

- 5 -



--------------------------------------------------------------------------------

Mobile Satellite Ventures LP

2001 Unit Incentive Plan

Phantom Unit Agreement

 

  paragraph above. If the Partnership exercises its Right of First Refusal, the
parties shall consummate the sale of the Units on the terms set forth in the
Transfer Notice within such period as may be specified in the Transfer Notice,
but no later than 60 days after the date when the Partnership received the
Transfer Notice; provided, however, that in the event the Transfer Notice
provided that payment for the Units was to be made in a form other than cash (or
its equivalent) paid at the time of transfer, the Partnership shall have the
option of paying for the Units with cash (or its equivalent) equal to the
present value of the fair market value of the consideration described in the
Transfer Notice, discounted at a rate per annum equal to the rate on 10-year
Treasury Constant maturities (zero coupon bonds) on the date of receipt of the
Transfer Notice.   The Partnership’s rights under this subsection shall be
freely assignable, in whole or in part, shall inure to the benefit of its
successors and assigns and shall be binding upon any transferee of the Units.  
The Partnership’s Right of First Refusal shall terminate in the event that the
Units are listed on an established national or regional stock exchange, are
admitted for quotation on The NASDAQ Stock Market, or are publicly traded in an
established securities market.

Right to Repurchase

  Following the termination of your Service for any reason, the Partnership
shall have the right to repurchase all of those Units that you have acquired
upon vesting of your Phantom Units. If the Partnership exercises its right to
purchase the Units, the Partnership will notify you of its intention to purchase
such Units, and will consummate the purchase within 90 days of your termination
of Service.   The purchase price shall be the Fair Market Value of the Units on
the date of your termination of Service.   The Partnership’s right of repurchase
shall terminate in the event that the Units are listed on an established
national or regional stock exchange, are admitted for quotation on The NASDAQ
Stock Market, or are publicly traded in an established securities market.

 

- 6 -



--------------------------------------------------------------------------------

Mobile Satellite Ventures LP

2001 Unit Incentive Plan

Phantom Unit Agreement

 

Retention Rights and Nature of Grant   This Agreement is not an employment
agreement. Neither your Phantom Units nor this Agreement give you the right to
be retained by the Partnership (or any Affiliates) in any capacity. The
Partnership (and each Affiliate) reserves the right to terminate your Service at
any time and for any reason.   The value of your Phantom Units is an
extraordinary item of income that shall not be considered as part of your
compensation for the purposes of calculating any severance, bonus, long-service
awards, pension, retirement or other benefits or similar payments.   The Grant
described herein is a one-time benefit that does not create any contractual or
other right to receive additional grants under the Plan or any similar
arrangement. Unitholder Rights   This Agreement does not give you any rights of
a unitholder. By way of example, you do not have the right to vote the Units
underlying your Phantom Units and you do not have the right to receive any
distributions by the Partnership on Phantom Units. However, if the Phantom Units
are settled in Units, you will gain unitholder rights when (i) a certificate for
Units is issued and (ii) you have executed such documents as necessary to become
a party to any agreement as the Partnership may require. Forfeiture of Rights  
If you should take actions in competition with the Partnership, the Partnership
shall have the right to cause a forfeiture of your rights, including, but not
limited to, the right to cause: (i) a forfeiture of any unvested Phantom Units
and (ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Partnership and ending twelve (12) months
following such termination of Service (A) a forfeiture of any cash or Units paid
to you upon the vesting of Phantom Units and/or (B) if any Units paid to you
upon vesting have been sold, transferred, or otherwise hypothecated,
disgorgement of an amount equal to the Fair Market Value of such Units as of the
date of vesting. Unless otherwise specified in an employment or other agreement
between the Partnership and you, you take actions in competition with the
Partnership if you directly or indirectly own, manage, operate, join or control,
or participate in the ownership, management, operation or control of, or are a
proprietor, director, officer, stockholder, member, partner or an employee or
agent of, or a consultant to any business, firm, corporation, partnership or
other entity which competes with any business in which the Partnership or any of
its Affiliates is engaged during your employment or other relationship with the
Partnership or its Affiliates or at the time of your termination of Service.

 

- 7 -



--------------------------------------------------------------------------------

Mobile Satellite Ventures LP

2001 Unit Incentive Plan

Phantom Unit Agreement

 

Adjustments   In the event of a share split, a share dividend or a similar
change in the Units, the number of Phantom Units may be adjusted (and rounded
down to the nearest whole number) pursuant to the Plan. Your Phantom Units shall
be subject to the terms of any agreement of merger, liquidation or
reorganization in the event the Partnership is subject to such organizational
activity. Creditor’s Rights   Each Phantom Unit represents an unfunded and
unsecured obligation of the Partnership. You shall have no rights other than
those of a general creditor of the Partnership. Parachute Limitations  
Notwithstanding anything in this Agreement to the contrary, vesting of any
Phantom Unit, and payment thereunder shall be subject to the Parachute
Limitations set forth in Section 15 of the Plan. Electronic
Communications   You consent to receiving any information and materials relating
to the Phantom Units and the Plan, including but not limited to any prospectuses
and Plan documents, by any means of electronic delivery available now and/or in
the future (including but not limited to e-mail, posting on the Partnership’s
Intranet and/or by facsimile). Such consent shall remain in effect unless and
until revoked in writing by you. Notices  

•     Any notice from you to the Partnership must be in writing and shall be
deemed effective when it is received by the Secretary of the Partnership at the
Partnership’s principal office.

 

•     Any notice from the Partnership to you must be in writing or electronic
and shall be deemed effective when it is personally delivered to you, sent by
e-mail, or deposited in the U.S. Mail, with postage and fees prepaid.

Legends   All certificates representing the Units issued upon vesting of Phantom
Units shall, where applicable, have endorsed thereon the legends required by the
LP Agreement (or any successor agreement or bylaws), if any. American Jobs
Creation Act of 2004   The Partnership may, in its discretion and without your
consent, amend this Agreement to comply with section 409A of the Internal
Revenue Code of 1986, as amended (including any administrative guidance issued
thereunder) (collectively, “Section 409A”). This Agreement shall not be
interpreted to transfer any liability for a failure to comply with Section 409A
from you to the Partnership. Applicable Law   This Agreement shall be governed
by, interpreted, and enforced under the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

- 8 -



--------------------------------------------------------------------------------

Mobile Satellite Ventures LP

2001 Unit Incentive Plan

Phantom Unit Agreement

 

The Plan

  The text of the Plan is incorporated in this Agreement by reference. Pursuant
to the Plan, this Agreement may be amended, suspended, or terminated by the
Board or the Committee, as applicable, at any time and for any reason; provided
that an amendment, suspension or termination that impairs your rights under this
Agreement will not be effective unless and until you consent to the change
(except to the extent that the Partnership, with advice of its counsel,
determines that an amendment is necessary to comply with Section 409A), and
provided that the Board’s discretion to amend, suspend, or terminate this
Agreement does not cause this Grant of Phantom Units to fail to comply with
Section 409A. Interpretation and Construction   Unless indicated otherwise
herein, capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.   Where there is an inconsistency
between the Plan and this Agreement, the Plan prevails. Where there is an
inconsistency between the cover page and the remainder of this Agreement, the
cover page prevails.   This Agreement shall be construed and interpreted by the
Board or the Committee, in their sole discretion. Any interpretation or other
determination by the Board or the Committee (including but not limited to
correction of any defect or omission and reconciliation of any inconsistency in
the Agreement or the Plan) shall be binding and conclusive. Severability   To
the extent possible, any provision in this Agreement that is determined to be
unenforceable shall be construed or deemed to be amended in a manner that
resolves the applicable infirmity without materially changing the Agreement. If
the Board or the Committee determines that any infirmity cannot be resolved
without materially changing the Agreement, the infirm provision shall be
stricken (as it applies in the jurisdiction where it is invalid) and the
remainder of Agreement shall continue in full force and effect. Waiver   The
waiver by you or the Partnership of any provision of this Agreement at any time
or for any purpose shall not operate as or be construed to be a waiver of the
same or any other provision of this Agreement at any subsequent time or for any
other purpose. Captions and Headings   The captions and headings in this
Agreement are provided solely as a convenience to facilitate reference. The
captions and headings shall not be relevant for purposes of construing or
interpreting any part of this Agreement. Entire Understanding   This Agreement
and the Plan constitute the entire understanding between you and the Partnership
regarding the Phantom Units described in the cover page. Any prior agreements,
commitments, or negotiations concerning the Phantom Units described in the cover
page are superseded.

 

- 9 -



--------------------------------------------------------------------------------

Mobile Satellite Ventures LP

2001 Unit Incentive Plan

Phantom Unit Agreement

 

Other Agreements   You agree, as a condition of the grant of this Grant that if
Units are transferred to you when any Phantom Units vest, you will execute such
document(s) as necessary to become a party to any shareholder agreement, limited
partnership agreement, or any unitholder’s agreement, or such other similar
agreement as the Partnership may require.

 

MOBILE SATELLITE VENTURES LP  

By:

 

 

 

Title:

 

 

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

 

Participant’s Signature

 

Participant’s Name (please print)

 

- 10 -